Citation Nr: 0124181	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  96-46 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral wrist 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1986 to June 
1994 with service in the Persian Gulf War from January 1991 
to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision by the Department of 
Veterans Affairs (VA) San Diego, California Regional Office 
(RO).


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2. The record shows that the veteran served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

3. Medical evidence shows that the veteran has consistently 
complained of pain and symptoms in both of his wrists.

4. The clinical evidence of record documents that the 
veteran's complaints of ongoing wrist pain have not been 
medically-attributed to a diagnosed disorder.  


CONCLUSIONS OF LAW

An undiagnosed disorder associated with joint pain of the 
bilateral wrists was incurred in active duty service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.315(a)(2)(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, 66 Fed. Reg. 45,630 (to be codified 
as amended at 38 C.F.R. § 3.159.)  Review of the claims 
folder reveals that the RO's actions, with respect to this 
issue, comply with the new statutory provisions.  

Specifically, the Board observes that the veteran and his 
representative have had notice of the change in law as 
evidenced by a letter in May 2001, and the opportunity to 
submit evidence and argument on the claim.  Further, the 
veteran received supplemental statements of the case and an 
appropriate VA examination was conducted in November 1999.  
Overall, it is the Board's determination that the RO has met 
its duty to assist the veteran in the development of these 
claims under the VCAA.  

Further, by virtue of the Statement of the Case and the 
Supplemental Statement of the Cases issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  Moreover, 
the RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
evidence relative to his claim has been obtained and is 
associated with the claims folder, including the veteran's 
service medical records.  Thus, in light of the measures 
taken by the RO in this case, the Board has determined that 
the RO has met its duty under the new law.  See Veterans 
Claims Assistance Act of 2000, as cited herein.

ANALYSIS

This veteran claims that symptomatology associated with both 
of his wrists commenced during the period of time in which he 
served in the Persian Gulf War, when he began to experience 
multiple joint pain.  Alternatively, the veteran claims 
entitlement to service connection for his bilateral wrist 
disorder on a direct basis.  

Service connection may be granted for identifiable disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).   Service 
connection may be granted when the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

As to consideration of service connection on a direct basis, 
while the veteran's service medical records document a right 
wrist injury in service, there was no evidence of residual 
chronic disability and no notations or findings at discharge 
to substantiate inservice incurrence.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service, 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d) (2001). However, the Board notes that there is no 
current diagnosis of record directly associated with a 
bilateral wrist disorder.  The lack of current diagnosis 
necessarily results in a failed service connection claim on a 
direct basis.  Rabideau v. Derwinski, 2 Vet. App. 141, 143.  
Thus, in light of the above, on a direct basis alone, the 
veteran's service connection claim for a bilateral wrist 
disorder must fail.  See supra 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

As to the veteran's claim of service connection based on his 
Persian Gulf War service, the evidence of record as 
documented on Form DD214 associated with the claims folder 
does support that the veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  The Southwest 
Asia Theater of operations includes Iraq, Kuwait, Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Omen, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).

VA regulations provide that VA shall pay compensation to a 
Persian Gulf War veteran who exhibits objective indications 
of chronic disability, which results from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory test such disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.317(a)(1) (2001).

"Objective indications of chronic disability" includes both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper and lower); sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 
3.317(a)(5).

In this veteran's case, in January, February, and again in 
April of 1994, the veteran complained of multiple systemic 
and joint pain that affected his wrists.  Shortly after 
separation from service in 1994 and from that point forward, 
in pertinent part, the veteran has continually complained of 
bilateral wrist pain.  Tests and x-ray studies, VA 
examinations, outpatient reports, and all clinical data 
associated with the veteran's claims folder, reflect no 
documented disability of the wrists (other than arthralgias 
as noted), that could be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

For example, VA examination and X-ray studies conducted in 
August 1994 included subjective complaints of joint pain, 
with specific mention of the left wrist.  The examiner noted 
arthralgia of the left wrist with no objective findings.  
During VA examination in June 1995, the veteran complained of 
aching joints for which the examiner could attribute no 
evidence of systemic disorders.  In VA outpatient reports 
dated in 1995, the veteran continued to complain of joint 
pain in general without signs of arthritis or objective 
findings of any diagnosis per se.  

During VA examination in February 1996, the veteran reported 
discomfort of the wrists with the onset of pain approximately 
in 1989.  Arthralgia of the wrists was noted.  In the Persian 
Gulf War Registry Examination report, the veteran indicated 
pain in all of his joints.  In VA outpatient reports 
generally extending from 1994 to 1996, the veteran continued 
to complain of joint pain of the multiple joints.  

In May 1998, x-ray studies of the hand and wrists resulted in 
nothing remarkable other than some borderline findings 
related to the hand.  VA neurology examination in May 1998 
include subjective complaints of pain in all joints, 
including the bilateral wrists.  There were no indications of 
carpal tunnel syndrome or any other diagnosis to which the 
veteran's symptoms could be attributed.  During VA orthopedic 
examination conducted in May 1998, the examiner noted the 
veteran's history of wrist pain that reported began in 1991.  
At that time, the veteran also indicated some swelling of the 
wrists.  The examiner noted no objective findings other than 
some pain on motion.  

The Board does recognize some inconsistency in the veteran's 
reports of the actual onset of his bilateral wrist pain.  At 
times, he dated the onset prior to his service in the Persian 
Gulf.  At other times, he stated that his pain began during 
his service in the Persian Gulf War, that is, at some time 
during 1991.  The service medical records reflect that he had 
acute complaints of wrist pain associated with an injury in 
December 1990, prior to the veteran's Persian Gulf service.  
These complaints resolved.  However, the record after service 
does support regular complaints of pain in the wrists for 
which there is no diagnosis or known etiology.  These 
complaints have not been associated with the prior injury or 
any other underlying pathology.  

As noted above, pursuant to VA regulations that pertain to 
undiagnosed illnesses resulting from Persian Gulf War 
service, symptoms such as, muscle and joint pain are noted as 
objective indications of chronic disability.  See supra 38 
C.F.R. § 3.317(a)(2).  In this case, the evidence of record 
substantiates that the veteran's bilateral wrist disability 
is manifested by intermittent episodes of improvement and 
worsening over a period of at least six months, and as such, 
is considered chronic.  38 C.F.R. § 3.317(a)(5).  Moreover, 
VA law also provides that upon careful consideration of all 
relevant data, if a reasonable doubt arises concerning 
service origin, such doubt will be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In this regard, the Board concludes 
that in this case, the evidence preponderates in favor of 
considering service connection as due to an undiagnosed 
illness associated with the bilateral wrists that arose 
during service in the Persian Gulf.  See supra 38 C.F.R. § 
3.317(a)(2). 



ORDER

Service connection for an undiagnosed illness related to 
bilateral wrist pain associated with service in the Persian 
Gulf War is granted.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals


 

